Citation Nr: 1828696	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  10-33 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a right big toe injury.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for allergic rhinitis.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of smallpox reaction.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder with anxiety.

5.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	Michael James Kelly, Esq.
ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This matter was before the Board in July 2014 at which time it was remanded to schedule the Veteran for a Board hearing.  

A Board videoconference hearing was subsequently scheduled in April 2018.  Although the Veteran was duly notified of the time and date of the hearing, he failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  The Board notes that in correspondence submitted the day prior to the hearing, the Veteran's attorney indicated that he had been unable to locate the Veteran.  In addition, he indicated that he was unable to attend the hearing due to a conflict.  Neither he nor the Veteran has requested rescheduling of the hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2017), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the outset, the Board observes that since the RO last considered the appeal in the July 2010 Statement of the Case, additional VA clinical records reflecting psychiatric treatment were added to the clams file.  However, a Supplemental Statement of the Cases has not been issued and the Veteran has not submitted a waiver of the AOJ's initial consideration.  As such, additional remand is required. 

Additionally, the Board notes that in July 2013 VA clinical records, it was reported that the Veteran had been admitted to private inpatient treatment for his psychiatric condition.  Records regarding private psychiatric treatment have not been associated with the claims file.  On remand, outstanding private treatment records must be obtained.  

A September 2011 decision from the Social Security Administration (SSA) shows that the Veteran has been awarded disability benefits.  However, the claims file does not contain the records on which the decision was based.  VA has a duty to undertake efforts to retrieve such records, as records from SSA may be relevant to the Veteran's VA claims.  38 C.F.R. § 3.159(c)(2017); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Thus, the AOJ should attempt to secure any outstanding SSA records.

As resolution of the claims remanded herein may have an impact on the issue of entitlement nonservice connected pension, these issues are inextricably intertwined.  Harris v. Derwinski,1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claim of entitlement nonservice-connected pension should be held in abeyance, pending the development and readjudication of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bipolar disorder.  After obtaining any necessary information and authorization from the Veteran, the AOJ should undertake the necessary efforts to obtain any additional private medical records pertinent to the Veteran's claim.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After the above development is completed, the AOJ should readjudicate the claims on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, the AOJ should issue the Veteran and his attorney a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




